COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                                   NO. 2-10-073-CV


IN THE INTEREST OF J.T.E.E.,
J.T.E, AND D.T.E., CHILDREN

                                         ------------

            FROM THE 211TH DISTRICT COURT OF DENTON COUNTY

                                         ------------

                           MEMORANDUM OPINION 1

                                         ------------

       The underlying proceeding involved a termination of parental rights. The final

order of termination was signed on March 11, 2009. Almost seven months later, on

October 7, 2009, Grandparents filed a petition in intervention. The Department filed

a motion to strike the intervention, and the trial court granted the Department’s

motion. In its order striking the petition in intervention filed by Grandparents, the trial

court stated that the petition was untimely because it was filed outside the ninety-day

time frame allowed under section 102.006(c) of the Texas Family Code; thus, the

trial court found that Grandparents lacked standing.


       1
            See Tex. R. App. P. 47.4.
      Grandparents are now attempting to appeal the “Order On The Department’s

Motion To Strike Intervention,” which was signed February 25, 2010. The State has

filed a motion to dismiss for lack of jurisdiction based on Grandparents’ lack of

standing. The certificate of conference states that the attorney for Grandparents is

opposed to the motion, but Grandparents have not filed a response with this court

opposing the State’s motion to dismiss.

      Texas Family Code section 102.006(c) allows a grandparent to file an original

suit or a suit for modification requesting managing conservatorship of the child not

later than the ninetieth day after the date that the parent-child relationship is

terminated in a suit by the Department. Tex. Fam. Code Ann. § 102.006(c) (Vernon

2008). Here, Grandparents failed to file their petition in intervention within the

ninety-day time frame and thus lacked standing to intervene. W e therefore grant the

State’s motion to dismiss and dismiss this appeal. See generally In re Northrop.,

Nos. 01-09-00814-CV, 01-09-00815-CV, 2009 W L 3327236, at *3–4 (Tex.

App.—Houston [1st Dist.] Oct. 15, 2009, orig. proceeding) (stating that “[b]ecause

the Texas Family Code creates a presumption that the prompt and permanent

placement of the child in a safe environment is in the child’s best interest, we cannot

say that the court abused its discretion in striking the petition in intervention,” which

was untimely filed).



                                                      SUE W ALKER
                                                      JUSTICE

PANEL: W ALKER, MCCOY, and MEIER, JJ.

DELIVERED: April 22, 2010

                                           2